DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-6) in the reply filed on 10/19/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The listing of references in the specification (see for example, page 2, para1) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure S1, S2A and S2B (mentioned on page 20, lines 20 and 22).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code; see for example page 1, line 7. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 3, 4 and 5 are objected to because of the following informalities:  Improper use of punctuation and idiomatic English.
For claim 3, examiner suggests removing the comma preceding the word neuron such that the sentence is altered in the following way: “according to claim 1, wherein in the dopaminergic neuronsthe structure of mitochondria cristae is disrupted, and the activity of mitochondrial complex I is reduced.”
For claim 4, examiner suggests removing the comma preceding the word neuron such that the sentence is altered in the following way: “according to claim 1, wherein in the dopaminergic neurons
For claim 5, the phrase “mitochondrial mitophagy dysfunction” is idiomatically incorrect. Examiner suggests altering the phrase in the following way: “dysfunctional mitophagy”.
Appropriate correction is required.

Claim Interpretation
Claim 6 recites a product which is screening platform in its preamble with the knockin mouse of claim 1 as the only limitation. According to MPEP 2111.02, “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.)”. Therefore, only language that clearly defines structural limitations is considered with respect to patentability analysis. In the instant claim, the knockin mouse of claim 1 is the screening platform and the preamble does not provide any additional structural limitation. Hence, the product of claim 6 is patentably indistinct from the product of claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “early-onset” which is a relative term. The term “early-onset” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A skilled artisan knows the term “early-onset Parkinsonism” referring to onset of Parkinson’s disease symptoms in human patients at ages younger than majority of Parkinson’s disease patients, generally before 50 years of age. However, a skilled artisan does not know the metes and bounds of the term “early-onset degeneration”  pertaining to neurodegeneration in mice.   
Claim 2 recites “occur within about 6 to about 9 months”. It is unclear what this timeframe is referring to i.e. do the recited pathologies “occur within about 6 to about 9 months” of each other or some other factor.
Claim 3 recites the term “reduced” which is a relative term. The term “reduced” is not defined by the claim.  Figure 5E in the specification shows that the activity of mitochondrial complex I is reduced to about 75% of the levels measured from PLA2G6WT/WT mice. For the purpose of compact prosecution, this claim will be interpreted as “is reduced by about 25% in comparison with PLA2G6WT/WT mice”.
Claim 4 recites the term “reduced” which is a relative term. The term “reduced” is not defined by the claim.  Figure 1D in the specification shows that the activity of PLA2G6 enzyme is reduced to less than 50% of the levels measured from PLA2G6WT/WT mice. For the purpose of compact prosecution, this claim will be interpreted as “is reduced by greater than 50% in comparison with PLA2G6WT/WT mice”.
Claims 5 and 6 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolotina (US 9599605 B1, published 2017-03-21) as evidenced by Wada et al (Establishment of an Improved Mouse Model for Infantile Neuroaxonal Dystrophy That Shows Early Disease Onset and Bears a Point Mutation in Pla2g6. Am J Path, Volume 175, December 2009).
MPEP §2131.01 provides guidance as to 35 U.S.C. 102 rejections over multiple references.  Such rejection has been held to be proper when the extra references are cited to: (C) Show that a characteristic not disclosed in the reference is inherent. 
The MPEP states: “To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.” Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991) (The court went on to explain that “this modest flexibility in the rule that 'anticipation' requires that every element of the claims appear in a single reference accommodates situations in which the common knowledge of technologists is not recorded in the reference; that is, where technological facts are known to those in the field of the invention, albeit not known to judges.” 948 F.2d at 1268, 20 USPQ at 1749-50.). Note that the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See MPEP §2124.
Regarding claims 1-6, in view of the claim interpretation and 112b issues noted above, Bolotina teaches an embodiment of their invention as a genetically modified animal (e.g., mouse, rat) that is homozygous for a mutant allele of PLA2G6 that encodes a mutant PLA2G6 protein (column 13, lines 12-13 and lines 18-20) wherein the mutant protein is a mouse protein that comprises at least one substitution selected from a list that includes D331Y (column 12, lines 54-60). Therefore, Bolotina teaches a knockin mouse with homozygous PLA2G6 D331Y mutation. Bolotina also teaches several mutations in PLA2G6 that are associated with Parkinson’s disease including D331Y (column 12, lines 22-24) and screening methods using their genetically modified animals (column 14, line 32-36).
Bolotina is silent regarding the exact pathology of the disclosed homozygous PLA2G6 D331Y knockin mouse as recited in claims 1-5. These pathologies include degeneration of dopaminergic neurons in substantia nigra pars compacta (SNpc), synucleinopathy, tau pathology, disrupted mitochondrial cristae, reduced mitochondrial complex I activity, reduced PLA2G6 activity and dysfunctional mitophagy. However, these features are inherent to the knockin mouse of Bolotina.
MPEP § 2112 provides guidance as to the Examiner's burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference.  The case law clearly states that something which is old does not become patentable upon the discovery of a new property.  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Further, the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). 
The case law specifically applies to the instant application wherein the applicant has claimed a homozygous PLA2G6D331Y/D331Y mouse in terms of its characteristic and the knockin mouse of the prior art is the same as that of the claim but the characteristics are not explicitly disclosed by the reference.  In the instant case, Applicant' s invention is directed to a homozygous PLA2G6D331Y/D331Y mouse with the following pathological characteristics degeneration of dopaminergic neurons in substantia nigra pars compacta (SNpc), synucleinopathy, tau pathology, disrupted mitochondrial cristae, reduced mitochondrial complex I activity, reduced PLA2G6 activity and dysfunctional mitophagy.  The examiner has applied prior art which disclosed a homozygous PLA2G6D331Y/D331Y mouse.   The examiner' s assertion of inherency is based upon the structural similarity between the disclosed mouse of Bolotina and the instantly claimed mouse .  
This inherency is evident from Wada that teaches a homozygous PLA2G6 knockin mouse line with a G373R mutation (Figure 1A). This mutation of Wada is in the same domain (Ankyrin repeat domain) of the PLA2G6 protein as the mutation of instant application (Figure 3C shows Ankyrin repeats span 151 to ~381aa), and results in a mouse model with motor dysfunction (Figure 1D and 1E), neurodegeneration in several brain regions (Figure 2A-N) including substantia nigra (page 2260, left column, para 2, line 10) and mitochondrial dysfunction (Figure 2K) at ages between 6-16 weeks of age similar to the instant application. Wada also teaches significant reduction in catalytic activity of PLA2G6 G373R in comparison with PLA2G6 WT enzyme (Figure 3D) similar to instant application. Furthermore, Wada discloses that their mouse model can be used to “study a novel therapeutic strategy for neurodegenerative disease including INAD and Parkinson’s disease” (Introduction, last line). Even though Wada does not explicitly list each of the pathologies listed by the instant claims, a skilled artisan would recognize that a mouse with a mutation within the ankyrin domain of PLA2G6, especially related to Parkinson’s diseases as disclosed by Bolotina, would result in that mouse inherently modeling the pathologies of Parkinson’s disease some of which are taught by Wada at ages between 6-16 weeks of age. 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the homozygous PLA2G6 D331Y mouse of the prior art, and if so to what extent, has all the characteristics listed by applicant for their homozygous PLA2G6 D331Y mouse. However, the prior art discloses the homozygous PLA2G6 D331Y mouse which is similar to applicant’s the homozygous PLA2G6 D331Y mouse since they both have the same mutation and therefore must result in similar pathological characteristics. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof rests upon the Applicant to demonstrate that the prior art does not necessarily or inherently possess the characteristics of Applicant' s claimed product. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
The cited art taken as a whole demonstrates a reasonable probability that the disclosed homozygous PLA2G6 D331Y mouse of Bolotina is either identical or sufficiently similar to the claimed homozygous PLA2G6 D331Y mouse, and that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or non-obviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that the homozygous PLA2G6 D331Y mouse of the cited prior art does not possess a critical characteristic that is possessed by the claimed homozygous PLA2G6 D331Y mouse would advance prosecution and might permit allowance of claims to applicant’s homozygous PLA2G6 D331Y mouse.
Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1 (see claim interpretation in ¶13). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATASHA DHAR/Examiner, Art Unit 1632     
                                                                                                                                                                                                   /KARA D JOHNSON/Primary Examiner, Art Unit 1632